Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 19, 2021 has been entered.
3.	Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Within line 3 of claim 32, it is unclear to what kind or type or value is being referred.	
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 17 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiso et al. (US 2003/0083393 A1) in view of JP 2003-82052 and Farkas et al. (‘555) and further in view of Meier (‘801).
Kiso et al. disclose catalyst compositions for producing polyurethane foam, wherein applicants’ claimed amine compound (B) is utilized as a catalyst.  See abstract and paragraphs [0012]-[0021].  Specifically, N,N, N’-trimethyl-N’-(2-hydroxyethyl)bis(2-aminoethyl)ether is disclosed and, while not named, N,N-dimethyl-N’,N’-bis(2-hydroxypropyl)-1,3-propanediamine is encompassed by structure (1) within paragraphs [0012] and [0013].  It is further disclosed within paragraph [0001] that the amine compound is a reactive compound having a hydroxyl group, a primary amine group, or a secondary amine group.  The skilled artisan would understand from this disclosure that the amine compounds are reactive with the isocyanates of the polyurethane composition and are chemically bound within the polyurethane composition.  Accordingly, the skilled artisan would have appreciated that the polyurethane would be free of the disadvantages associated with the emission of unbound amine species, such 
6.	Though Kiso et al. fail to disclose triethylenediamines containing the claimed hydroxymethyl group, the position is taken that the use of methyl substituted triethylenediamines as polyurethane foam catalysts was known at the time of invention as evidenced by Farkas et al. at column 2, lines 20-29 and column 4, line 2 and the use of hydroxyl functional triethylenediamines as urethane catalysts was known at the time of invention, as evidenced by JP 2003-82052.  See abstract.  Accordingly, in view of the structural similarity between the triethylenediamine derivatives of the two secondary references and their similar, if not equivalent, utilities, the position is taken that it would have been obvious employ the instantly claimed hydroxymethyl substituted triethylenediamine as the additionally disclosed catalyst within the primary reference.  This position is bolstered by the disclosed use of the structurally similar triethylenediamine within the primary reference and the disclosed advantages of utilizing functional group containing catalysts, such as those corresponding to applicants’ compound (B).  Meier discloses hydroxyalkyl group-containing triethylenediamines that correspond to those claimed at column 11, lines 46-51 and column 12, lines 59, and has been relied upon to establish that the compounds at issue existed at the time of invention.  Furthermore, though Kiso et al. fail to disclose the claimed weight ratio of one catalyst to the other, the position is taken, in view of the aforementioned disclosure that the catalysts of Kiso et al. may be used in combination with other catalysts, that it would have been obvious to operate within the claimed weight ratios.  One in .
7.	Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neff et al. (US 2004/0014829 A1) in view of Kiso et al. (US 2003/0083393 A1) further in view of JP 2003-82052 and Farkas et al. (‘555) and further in view of Meier (‘801).
Neff et al. disclose the production of polyurethane foams, wherein polyisocyanates are reacted with polyols having hydroxyl values 20-100 in the presence of catalysts, such as triethylenediamine, and blowing agents, such as water.  Furthermore, Neff et al. disclose the use of diethanolamine as a reactant.  See paragraphs [0047], [0049], [0050], [0052], [0055], [0067], and [0068].
8.	Though Neff et al. fail to disclose the use of the instantly claimed catalyst composition, the position is taken that its use to produce the disclosed polyurethane would have been obvious for the following reasons.  Firstly, Kiso et al. disclose catalyst compositions for producing polyurethane foam, wherein applicants’ claimed amine compound (B) is utilized as a catalyst.  See abstract and paragraphs [0012]-[0021].  Specifically, N,N, N’-trimethyl-N’-(2-hydroxyethyl)bis(2-aminoethyl)ether is disclosed and, while not named, N,N-dimethyl-N’,N’-bis(2-hydroxypropyl)-1,3-propanediamine is encompassed by structure (1) within paragraphs [0012] and [0013].  It is further disclosed within paragraph [0001] that the amine compound is a reactive compound having a hydroxyl group, a primary amine group, or a secondary amine group.  The skilled artisan would understand from this disclosure that the amine compounds are reactive with the isocyanates of the polyurethane composition and are chemically bound . 
9.	Claims 17 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiso et al. (US 2003/0083393 A1) in view of Listemann et al. (US 5,710,191).
Kiso et al. disclose catalyst compositions for producing polyurethane foam, wherein applicants’ claimed amine compound (B) is utilized as a catalyst.  See abstract and paragraphs [0012]-[0021].  Specifically, N,N, N’-trimethyl-N’-(2-hydroxyethyl)bis(2-aminoethyl)ether is disclosed and, while not named, N,N-dimethyl-N’,N’-bis(2-hydroxypropyl)-1,3-propanediamine is encompassed by structure (1) within paragraphs [0012] and [0013].  It is further disclosed within paragraph [0001] that the amine compound is a reactive compound having a hydroxyl group, a primary amine group, or a secondary amine group.  The skilled artisan would understand from this disclosure that the amine compounds are reactive with the isocyanates of the polyurethane composition and are chemically bound within the polyurethane composition.  Accordingly, the skilled artisan would have appreciated that the polyurethane would be 
10.	Though Kiso et al. fail to disclose triethylenediamines containing the claimed hydroxymethyl group, hydroxymethyl triethylenediamine was known to have catalytic activity in the production of polyurethanes at the time of invention, as evidenced by Listemann et al. at column 8, lines 17-20 and 30-35.  Given the presence of the reactive group, one would have expected the compound of Listemann et al. to be chemically incorporable in the same manner as the inventive catalysts of Kiso et al.  Also, given the structural similarity to the aforementioned triethylenediamine of Kiso et al., the position is taken that it would have been obvious to use hydroxymethyl triethylenediamine as the additionally disclosed catalyst within the Kiso et al. reference, so as to obtain a catalyst composition having improved chemical incorporability.  Furthermore, though Kiso et al. fail to disclose the claimed weight ratio of one catalyst to the other, the position is taken, in view of the aforementioned disclosure that the catalysts of Kiso et al. may be used in combination with other catalysts, that it would have been obvious to operate within the claimed weight ratios.  One in possession of this knowledge would have found it obvious to determine the optimal combination and ratio range.
11.	Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neff et al. (US 2004/0014829 A1) in view of Kiso et al. (US 2003/0083393 A1) and further in view of Listemann et al. (US 5,710,191).

12.	Though Neff et al. fail to disclose the use of the instantly claimed catalyst composition, the position is taken that its use to produce the disclosed polyurethane would have been obvious for the following reasons.  Firstly, Kiso et al. disclose catalyst compositions for producing polyurethane foam, wherein applicants’ claimed amine compound (B) is utilized as a catalyst.  See abstract and paragraphs [0012]-[0021].  Specifically, N,N, N’-trimethyl-N’-(2-hydroxyethyl)bis(2-aminoethyl)ether is disclosed and, while not named, N,N-dimethyl-N’,N’-bis(2-hydroxypropyl)-1,3-propanediamine is encompassed by structure (1) within paragraphs [0012] and [0013].  It is further disclosed within paragraph [0001] that the amine compound is a reactive compound having a hydroxyl group, a primary amine group, or a secondary amine group.  The skilled artisan would understand from this disclosure that the amine compounds are reactive with the isocyanates of the polyurethane composition and are chemically bound within the polyurethane composition.  Accordingly, the skilled artisan would have appreciated that the polyurethane would be free of the disadvantages associated with the emission of unbound amine species, such as odor and fogging.  Furthermore, within paragraphs [0026], [0029], and [0031], Kiso et al. further disclose these catalysts may be used in combination with additional catalysts, wherein amine catalysts, such as triethylenediamine are disclosed.  Though Kiso et al. fail to disclose triethylenediamines 
13.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejections.  Despite applicants’ arguments, it is not seen that anything unexpected commensurate in scope with the claims has been set forth by applicants.  . 
14.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765